With the understanding that we do not hold that a township constable has authority to arrest without a warrant for traffic offenses observed by the officer to have been committed outside his bailiwick (the unincorporated area of the township), I concur in the opinion and judgment. See Cincinnati v. Alexander (1978),54 Ohio St.2d 248, 8 O.O. 3d 224, 375 N.E.2d 1241. Additionally, however, the judgment should be affirmed even if the arrest were illegal since an illegal *Page 57 
arrest does not render invalid a properly filed affidavit in a misdemeanor case nor deprive the court of jurisdiction. State v.Hooper (1966), 10 Ohio App.2d 229, 39 O.O. 2d 435,227 N.E.2d 414; State v. Villagomez (1974), 44 Ohio App.2d 209, 73 O.O. 2d 215, 337 N.E.2d 167. See, also, Sopko v. Maxwell (1965), 3 Ohio St.2d 123, 32 O.O. 2d 99, 209 N.E.2d 201.